Citation Nr: 1816296	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  10-48 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to September 26, 2008.  


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from April 1956 to April 1976.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.    

In February 2017, this appeal was remanded for further development.  Specifically, the issue of entitlement to a TDIU on an extraschedular basis prior to September 26, 2008, was referred to the Director of Compensation Service and subsequently adjudicated by that office.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Prior to September 26, 2008, the Veteran's service-connected disabilities rendered him unable to engage and retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU prior to September 26, 2008, have been met.  38 U.S.C. §§ 1155, 5110 (2012); 38 C.F.R. §§ 3.155, 3.340, 3.341, 3.400, 4.15, 4.16, 4.18 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  In the instant case, VA has complied with all duties necessary to assist the Veteran in substantiating the claim on appeal.  VA has obtained all identified and available service and post-service treatment records, and the issue of an earlier effective date for a TDIU has been fully developed.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of the claims.

Extraschedular TDIU

The Veteran currently has a TDIU effective September 26, 2008.  Prior to September 26, 2008, the Veteran had multiple service-connected disabilities.  His coronary artery disease, left lower extremity neuropathy, right lower extremity neuropathy, transient ischemic attack, and sensory loss in the right upper extremity and left upper extremity are rated as a single disability as they all stem from the Veteran's diabetes mellitus.  The rating for those disabilities combine to 50 percent.  At that time, the Veteran was separately service-connected for tinnitus and for bilateral hearing loss, each rated at 10 percent disabling.  The Veteran had a combined disability rating of 60 percent from October 16, 2006.  Given that schedular TDIU requires either one disability rated at 60 percent disabling, or a single disability rated at least 40 percent disabling with sufficient additional disabilities to reach a combined rating of 70 percent, the Veteran did not meet the schedular criteria for a TDIU prior to September 26, 2008.  38 C.F.R. § 4.16(a).  

Nonetheless, the record suggested that the Veteran may have been unable to maintain substantially gainful employment even prior to September 26, 2008; thus, the appeal was referred to the Director of Compensation Service to determine if a TDIU was warranted on an extraschedular basis prior to September 26, 2008.  In July 2017, the Director of Compensation provided a negative response indicating that there was sufficient evidence to grant on a schedular basis and that it was therefore the rating agency's responsibility to determine whether the Veteran was unable to secure and follow a substantially gainful occupation as a result of service-connected disabilities.  Following this decision, the RO addressed the issue in a January 2018 Supplemental Statement of the Case.  

The Board notes that the decision of the Director of Compensation is evidence but not dispositive on the Board's decision.  See Wages v. McDonald, 27 Vet.App. 233, 239 (2015) (holding that a decision of the director of the Compensation Service concerning entitlement to TDIU on an extraschedular basis is not evidence and it is legal error for the Board to assign weight to the director's decision in reaching its own conclusion on entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b)); see also Kuppamala v. McDonald, 27 Vet. App. 443, 458 (2015) (the Board reviews the entirety of the Director's decision de novo and is thus authorized to assign an extraschedular rating when appropriate).  

Analysis

Having reviewed the evidence of record, the Board finds that a TDIU prior to September 26, 2008, is warranted on an extra-schedular basis.

There are no medical opinions of record regarding the effect of the Veteran's service-connected disabilities on his ability to work prior to September 26, 2008.  However, as noted in the February 2017 Board decision in which a TDIU was granted as of September 26, 2008, the Board affords great probative weight to the Veteran's statements describing the effects of his impairments on his ability to work.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that the Veteran's assertions regarding his disability picture prior to September 26, 2008, are also highly probative.  

The Veteran has consistently reported that he last worked in 2004.  In both his June 2008 and January 2010 Application for Increased Compensation Based on Unemployability, he indicated that he became unable to work due to his service-connected disabilities in February 2004 and that he last worked full time as of that date.  Also, in the previous decision, the Board noted that the Veteran reported that he stopped working in February 2004 because the effects from his service-connected heart condition caused him to be intolerant of heat and to lose balance.  Treatment records reflect such reports.  The July 2012 VA examination report for the Veteran's PTSD reflects his reports that he stopped working in 2004 due to intolerance of heat and a stroke.

Additionally, in the previous decision, the Board also noted that the Veteran reported that he had heart surgery in February 2005 and that this caused him to have shortness of breath, hearing and sight loss, and neuropathy in the extremities.  Current review of the record reveals that these complaints occurred as early as 2004.  Fayetteville VA Medical Center (VAMC) records from 2004 and Durham VAMC records from 2005 reflect complaints of exertional shortness of breath associated with chest discomfort and the Veteran's heart condition.  As the Veteran's reports have been consistent and are in line with the record, the Board affords his statements significant probative value.  Furthermore, the Board finds it significant that the Veteran's combination of service-connected disabilities have been consistently rated as 60 percent disabling since October 2006 with no periods where the disabilities appeared to lessen or become better.  

In light of the Veteran's credible statements and consistent  rating, the Board finds that his overall disability picture prior to September 26, 2008, does not appear to be different than the disability picture he had after that date, for which he has already been granted a TDIU.  As such, the Board finds that the record supports that the Veteran's diabetes and associated comorbid conditions impaired his ability to obtain and follow substantially gainful employment prior to September 26, 2008, on an extraschedular basis.

As the Board has granted a TDIU prior to September 26, 2008 on an extraschedular basis, the remaining issue is the appropriate effective date.  A claim for a TDIU is considered a claim for an increase.  In assigning effective dates for increases, except as provided in paragraph § 3.400(o)(2) and § 3.401(b), the effective date is date of receipt of claim or date entitlement arose, whichever is later.  As an exception to this general rule, § 3.400(o)(2) provides that the effective date is the earliest date of which it is factually ascertainable based on all evidence of record that an increase in disability had occurred if a complete claim or intent to file a claim is received within one year from such date; otherwise, the effective date is the date of claim.  Id. 

In the instant case, treatment records and the Veteran's credible statements are consistent in indicating that his service-connected disabilities impaired his ability to work dating back to February 2004.  In his January 2010 Application for Increased Compensation Based on Unemployability, the Veteran specified a date of February 4, 2004.  However, the Veteran did not file his claim for an increase within a year of this date.  The Veteran first filed a claim for a TDIU on June 16, 2008.  Nor is there any document of record within a year of February 2004 indicating intent to file a claim for a TDIU.  As the claim for an increase was not filed within a year of the date an increase in the disability was factually ascertainable, the appropriate effective date is the date of claim, June 16, 2008.  38 C.F.R. § 3.400(o)(2).    


ORDER

Entitlement to a TDIU effective June 16, 2008, is granted.  



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


